DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            ANNA HOLLIS,

                              Appellant,

                                   v.

                           DAVID HOLLIS,

                               Appellee.


                            No. 2D20-3069



                         September 29, 2021

Appeal from the Circuit Court for Pasco County; Alicia Polk, Judge.

Eduardo J. Mejias of AAA Family Law, LLC, Altamonte Springs, for
Appellant.

Joryn Jenkins of Open Palm Law, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

CASANUEVA, LUCAS, ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.